Title: To John Adams from Francis Dana, 22 October 1781
From: Dana, Francis
To: Adams, John



St: Petersbourg Octr: 11/22 1781
Dear Sir

This letter together with a packet for Congress, will be delivered to you by Mr: Stephen Sayer who sets off from hence tomorrow for Amsterdam. He knows nothing from me about my business or affairs. Indeed I have had but little acquaintance with him, less than I shou’d have had, had he not been unfortunately confined by sickness almost the whole time I have been here. The account he will be able to give you touching the principal characters on the political stage here, will be, I believe, nearly the true one. My hopes however are much stronger than his. I think things are in a good train, and that we have nothing to fear but the influence of British gold upon a certain character, to impede them for a while.
The packet for Congress contains only duplicates of one forwarded about the 10th. of Septr: O.S. from hence by water for Amsterdam, under cover to Messrs: De Neufville & Son, which was to be submitted to your perusal, except my letter to the President of the 4/15 inst:. You will break it up to read that, and then be pleased to forward it by the earliest opportunity. But I shall expect you give me your sentiments in return with your wonted integrity. I stand much in need of your friendly and substantial advice. If you find any opinions which are not just, correct them with freedom. You know me too well to suppose I shall not take this in good part. You will much oblige me by some account of matters upon your last tour. I want to know whether they wear the same aspect in that, as I have supposed them to do in this political hemisphere. These communications may serve to correct the notions of both of us, concerning them. When I have said The Independence of the United States was certainly the basis of the first plan of pacification, I have not grounded my assertion upon the propositions of the Mediators. I have such assurances of this fact that I do not doubt it. What I have said of the Emperor, I think myself at present equally well founded in; and I wish you may not find my conjecture about Holland true, and that she may be earlier prepared to do as she ought to do. Does not her political pendulum still vibrate between bellegerent and neutral? I have indeed more hopes of her from the spirit with which the regency of Amsterdam seem to be now supported. If you shou’d be called upon to negociate a Treaty with her, you will pardon my suggesting to you that the project sent to you is very defective. If the copy which Mr: Thaxter made out for me is a true one, there is no provision in it upon the following points—the right to participate in commercial priviledges granted to the most favoured nation. (The 2d. article I think does not reach this)—Not to disturb national Fisheries—ships of war &c, freely carrying their prizes whithersoever they please—foreign privateers fitting out or selling prizes in the ports of either party—free trade, except contraband articles, with an enemy—free ships free goods—description of contraband and lawful effects—sea-papers in case of one party being at war—searches at sea—searches in port. Is it to be supposed all these particulars were omitted as being against us? There is a new point which I have already mentioned to you. The abolition of the Law of Amsterdam which prohibits a Captain of a foreign Nation in that port receiving on board his vessel even one of his own Countrymen, either as passenger or mariner, without permission from the City Magistrate, under a very heavy penalty. This law is unjust in itself, is a snare for strangers, especially under the infamous practices of their petty officers, who employ some villainous sailors to go on board strange vessels to ship themselves, and then to come away and give information to them. Some of our Countrymen have already suffered severely under it. You will consider this Law I am sure in its proper light. There is another matter of much more consequence still, about which I am unable to give particular information, tho’ you may obtain this tis probable, from some of our mercantile Countrymen at Amsterdam. The abominable abuse at the weigh houses, where after goods are weighed, certain officers (who have a good understanding with their own merchants as some of them have confessed to me) in a most arbitrary manner not only settle the tare, but make enormous deductions under pretence of the goods being of an inferiour quality, or damaged, and this without giving themselves the trouble of making the proper examination. Their decision is conclusive, or at least as things stand, upon appeal redress is sought in vain: for by this craft we make much gain, say the Dutch Merchants. Those of them to whom I have talked upon this matter, have freely acknowledged the iniquity of this practice, but say, there is no helping it at present, when we make a commercial treaty with you, it must be provided against. I know your views are so direct, that you have the real interest of our Country so much at heart, that you can never be offended at the liberty I take, or consider it as an impertinent interference in your department. We were last seperated too suddenly, and my mind was too much agitated by the weight of the business that lay before me, when compared with my abilities, to recollect these things which did not immediately concern me. I am now more at ease, tho’ I feel the want of the gentleman’s Company and abilities, who had flattered me that I shou’d not want them. I wish he had had the fortitude, shall I say, to face  dangers, no, there were none in the way; but to dissipate his unpromising apprehensions. Pray tell him (for I have not time to tell him myself) that I have not once even in my dreams been troubled with the idea of being banished into Siberia. If my company is not welcome here, at least I shall be permitted to return to the place from whence I came, without being compelled to go from thence to the place of execution. He that attempts nothing will accomplish nothing. And if there is nothing dishonourable in the thing attempted, and some good may come out of it, why shrink from making it? Is a fear of being a little mortified by failing of success to deter one? If such personal considerations had prevailed every where, the grandest Revolution that has ever taken place in the World, cou’d never have existed. When I see such instances of indecision in Men of real abilities and worth, I think of an observation of yours, that no American however well disposed he may be towards his Country, and however sincerely he may wish it success, who has not been bred up in it, under the immediate influence, and the early perils of this Revolution, is fit to be entrusted with the management of its important affairs.
My dear Sir, I am afraid I shall become tedious to you; and besides I have room only to express my sincere wishes that you may speedily recover from the effects of your late dangerous illness, of which I was acquainted a few days since by a letter from Mr: De Neufville. This accounts for your long silence at which I began to be surprised. I beg you to present my regards to Mr: Thaxter in a special manner and to all other friends in Amsterdam; And to believe me to remain with much respect and affection your much obliged Friend and obedient humble Servant 

FRA DANA


P.S. Your Son writes you by this opportunity. Mr. T. must write me. Mr. De Neufville will give my address.

